Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.2 For Immediate Release  November 11, 2008 Polaris Acquisition Corp. Announces Revised Terms for Merger with Hughes Telematics Improved Terms for Polaris Shareholders Polaris to Hold Conference Call to Discuss Transaction New York, NY  November 11, 2008 - Polaris Acquisition Corp., (Polaris) (AMEX: TKP) a Special Purpose Acquisition Company, announced today that it has entered into an amended and restated merger agreement relating to its previously announced merger with Hughes Telematics Inc. (Hughes Telematics), a growing telematics company. The all-stock transaction is now valued at approximately $385 million. Polaris believes that the revised terms of the transaction provide its shareholders with an even more attractive opportunity to participate in a rapidly growing technology-enabled information and services company that is poised for strong recurring revenues and earnings. Holders of Polaris common stock who do not elect conversion will continue to keep their shares after the closing of the transaction in the same manner as under the original agreement. However, the amended and restated agreement includes the following revised terms: - Subject to certain adjustments, Hughes Telematics shareholders will now receive approximately 15 million shares of Polaris common stock at closing, versus 45 million under the previous agreement. The 30 million shares that were to be provided at closing to Hughes Telematics shareholders under the prior structure are now deferred to the earn-out structure described below. - Within the five year period following closing, Hughes Telematics shareholders are now eligible to receive up to an additional 30 million shares of Polaris common stock upon the achievement of certain stock price targets set in the prior structure, which are as follows: 1 o At $20.00 between the first and fifth anniversary of closing, 23.6 million shares (versus 9.7 million previously) o At $24.50 between the second and fifth anniversary of closing, 17.7 million shares (versus 9.7 million previously) o At $30.50 between the third and fifth anniversary of closing, 17.7 million shares (versus 9.7 million previously) - The Polaris founders agree to deposit 1.25 million shares of their Polaris common stock into an escrow, to be released upon the achievement of a $20.00 stock price target between the first and fifth anniversaries of closing. - If the first share price target is achieved between the first and second anniversary of the closing, the Hughes Telematics shareholders and the Polaris founders are restricted from selling the associated shares for one year after their release from escrow. For any share price targets achieved after the second anniversary of closing, the Hughes Telematics shareholders and the Polaris founders are restricted from selling the associated shares until the earlier of 6 months after their release from escrow or the fifth anniversary of closing. As per the original agreement, the revised terms of the transaction provide Hughes Telematics with access to approximately an additional $140 million in capital to fund the company
